Citation Nr: 1713769	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-28 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for flat foot, previously evaluated as right and left plantar fasciitis with calcaneal spur.

2.  Entitlement to an initial evaluation in excess of 10 percent for left hallux valgus with first metatarsophalangeal (MTP) joint osteoarthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right hallux valgus with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1985 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the June 2015, when it was remanded for further evidentiary development.  It now returns for appellate review.  

The issues of entitlement to an initial evaluation in excess of 50 percent for flat foot, previously rated as right and left plantar fasciitis with calcaneal spur, and entitlement to an initial evaluation in excess of 10 percent for right hallux valgus with degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran has been in receipt of the maximum schedular rating authorized under Diagnostic Code 5280 for left hallux valgus with first MTP joint osteoarthritis; factors warranting extra-schedular consideration are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial evaluation in excess of 10 percent for left hallux valgus with first MTP joint osteoarthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5003-5280 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for left hallux valgus with first MTP joint osteoarthritis.  No VCAA duty to notify arises upon receipt of a notice of disagreement.  38 C.F.R. § 3.159(b)(3) (2016).  VA's duties to notify under 38 U.S.C.A. §§ 5104 and 7105 have been met by issuance of a copy of the rating decision and statement of the case to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, private treatment records, VA examination reports and VA treatment records have been obtained and are associated with the claims file.  Additional VA treatment records and private treatment records were associated with the claims file in accordance with the Board's June 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a June 2009 VA examination and a VA foot miscellaneous examination in December 2013.  Pursuant to the June 2015 Board remand, he was afforded a foot conditions, including flatfoot, examination in June 2015.  Each examiner reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and documented the Veteran's subjective complaints.  Moreover, neither the Veteran nor his representative have asserted that the Veteran's left hallux valgus with first MTP joint osteoarthritis has worsened since the June 2015 VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, these examinations, considered in combination, are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As noted above, this case was previously remanded by the Board in June 2015.  The June 2015 Board remand directed the AOJ to provide the Veteran a VA examination, which as described above, was afforded to the Veteran in June 2015.  Additionally, the June 2015 Board remand directives of obtaining additional VA treatment records and additional private treatment records were accomplished.  Specifically, additional VA treatment records were associated with the record in June 2015 and private treatment records were associated with the record in July 2015.  Thus, the Board finds the June 2015 remand directives were accomplished.  See Stegall, 11 Vet. App. at 271.

The Board concludes that all available evidence has been obtained and that there is sufficient evidence of record on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2016). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

With diseases, preference is to be given to the number rating code assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2016).  The Veteran's hallux valgus with degenerative changes is evaluated under such a hyphenated code.  The rating code for traumatic arthritis is listed first, Diagnostic Code 5003, followed by a hyphen and then the rating code for unilateral hallux valgus, Diagnostic Code 5280. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of minor joints affected by limitation of motion to be combined, not added.  Id.

For the purpose of rating disability from arthritis, multiple involvement of the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2016).

Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  Throughout the rating period, the Veteran's service-connected left hallux valgus with first MTP joint osteoarthritis has been rated as 10 percent disabling, the maximum allowable evaluation under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A June 2009 VA examination did not diagnose the Veteran with hallux valgus of the left foot but did diagnose plantar fascitis and degenerative disease of the left foot.  During a December 2013 VA examination, the examiner provided a diagnosis of left hallux valgus and characterized such as having mild or moderate symptoms.  The December 2013 examination report also documented degenerative or traumatic arthritis of the left foot but did not find Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, other foot injuries, or evidence of bilateral weak foot.  The December 2013 VA examiner reported the Veteran was diagnosed with bilateral plantar fasciitis and also hallux valgus in 2004 and underwent a left plantar fascia release and also a left bunionectomy in 2005.  Upon examination, the December 2013 VA examiner noted there was mild or moderate tenderness on left plantar arch and heel area consistent with residual from his plantar fasciitis, and also mild or moderate pain with occasional numbness on an area of left big toe consistent with a residual to the bunionectomy.  The December 2013 VA examiner further opined that most of the symptoms Veteran experienced on the left foot were secondary to his service-connected conditions, namely plantar fasciitis and status post bunionectomy, left big toe, and that upon examination, there was mild or moderate tenderness on an area of left great toe, which definitely could be attributed as a residual from his hallux valgus surgery.  The December 2013 VA examiner stated the Veteran's pain on the arch and heel of the left foot was most likely from the plantar fasciitis rather than the pes planus, but it would be very difficult to separate and quantify the contribution of each condition.  

At the June 2015 VA examination, the Veteran reported a constant pain in the feet with tenderness and swelling, which was the most severe in the morning.  The Veteran did not report that flare-ups impacted the function of the foot or any functional loss or functional impairment.  However, the VA examiner noted severe symptoms, with functional equivalent to amputation of the great toe due to the hallux valgus condition.  The examiner reported the absence of Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, and malunion or nonunion of tarsal or metatarsal bones.  With respect to other foot injuries, the examiner noted plantar fasciitis.  Regarding functional loss and additional limitation, the examiner reported the following contributing factors of disability for both feet:  pain on movement, pain on weight-bearing, pain on non weight-bearing and swelling.  The examiner also found that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the left foot was used repeatedly over a period of time and that there was functional loss during flare-ups as flare-ups prohibited ambulation leading to bedridden status.  

In correspondence dated in April 2010, but received by VA in May 2010, a private doctor of podiatric medicine, Dr. J. C. in part, noted a diagnosis of hallus abducto valgus with bunion deformity, which had been treated with modification of shoe gear, non-steroidal anti-inflammatory, cortisone injections, orthotics, physical therapy, surgery and rest.  Dr. J. C. also reported the Veteran had undergone a bunionectomy and endoscopic plantar fascia release of the left foot in February 2005, removal of the internal hardware of the left foot in March 2006, removal of an osteophyte from the first MTP joint in February 2007 and left heel foot spur resection in August 2007.  Dr. J. C. also noted that the Veteran experienced extreme pain as a result of his foot problems.  In November 2011 and July 2015 correspondence, Dr. J. C. reiterated the same findings.  Private treatment records demonstrated continued treatment for pain resulting from the Veteran's hallux valgus of the bilateral feet.

As noted above, a 10 percent rating is the maximum rating possible under Diagnostic Code 5280 and a higher rating is therefore not possible under that Diagnostic Code.  The Board considered whether a greater disability rating, higher than 10 percent, would be appropriate under alternative diagnostic code provisions.  However, the claims file does not demonstrate a diagnosis of, or treatment for, other disorders of the feet, to include Diagnostic Code 5277 (bilateral weak foot), Diagnostic Code 5278 (acquired claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5281 (unilateral, severe hallux rigidis), Diagnostic Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  Moreover, as is mentioned above, the Veteran is also service-connected for other foot disabilities (flat foot, previously rated as right and left plantar fasciitis with calcaneal spur, and right hallux valgus with degenerative changes) and is separately rated for those disabilities under the Diagnostic Codes pertaining to those conditions. 

The only other rating code that might potentially be applicable would be Diagnostic Code 5284, for foot injuries, other.  However, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and thus, rating listed conditions under that Diagnostic Code would constitute an impermissible rating by analogy here.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  Moreover, the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  

Additionally, while acknowledging X-ray evidence of osteoarthritis of the MTP joint in the left foot, such findings do not allow for a higher compensable rating under Diagnostic Code 5003, as only one group of minor joints in the left foot is involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014).  Nor is a compensable rating warranted under 38 C.F.R. § 4.59 for documented painful motion, as there is no compensable rating available for limitation of motion of the MTP joint.  In this regard, as noted above, the Board emphasizes that the Veteran is service-connected for flat feet, which includes consideration of pain on manipulation and use of the feet.  Compensating him further for painful motion of the great toe would amount to prohibited pyramiding.  38 C.F.R. § 4.14 (2016).

The Board has also considered any resultant scars from the Veteran's bunionectomy in determining the propriety of an increased rating.  However, the December 2013 VA examiner, while noting any scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the diagnosis section, which included the left foot bunionectomy, stated that the Veteran's resultant scars were not painful or unstable and did not have a total area equal to or greater than 39 square centimeters.  The existence of a scar was also noted by the June 2015 examiner but such was not characterized further.  There is no contrary evidence as to the December 2013 VA examiner's findings.  As such, separate compensable ratings are not warranted for any bunionectomy scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

The Board had also considered whether an extraschedular rating is warranted for the service-connected left hallux valgus with first MTP joint osteoarthritis for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left hallux valgus with first MTP joint osteoarthritis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5280, specifically provide for disability ratings based on moderate, moderately severe and severe foot injuries, including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  Interference with ambulation is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing because prolonged walking necessarily involves weight bearing.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton, 25 Vet. App. at 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

In this case, for the entire rating period on appeal, considering the lay and medical evidence, the Veteran's left hallux valgus with first MTP joint osteoarthritis manifested by symptoms and impairment that more nearly approximates moderately severe foot injury due to such symptoms as left foot pain, swelling, tenderness, and functional impairment of limited walking, to include the June 2015 VA examination report which noted that flare-ups prohibited ambulation leading to bedridden status.  To the extent that the Veteran's left hallux valgus with first MTP joint osteoarthritis caused pain, such pain is considered as part of the schedular rating assigned under DC 5280, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, which are incorporated into the schedular rating criteria.  Additionally, functional limitation with respect to ambulation as due to pain is contemplated as one of the orthopedic factors.  See id.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria, and as described above, the Board has also considered whether alternate ratings are warranted based on other disabilities of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277 to 5284.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Notably, the Veteran has not distinguished the effects of his left hallux valgus with first MTP joint osteoarthritis from the effects of his other service-connected disabilities, to include flat foot, previously rated as right and left plantar fasciitis with calcaneal spur, and right hallux valgus with degenerative changes.  However, as described above, the December 2013 VA examiner noted, in part, that most of the symptoms Veteran experienced on the left foot were secondary to his service-connected conditions, namely plantar fasciitis and status post bunionectomy, although it was also noted that it would be very difficult to separate and quantify the contribution of each condition.  Nonetheless, the December 2013 VA examiner did find mild or moderate tenderness of the left great toe could definitely be attributed as a residual from his hallux valgus surgery, while pain on the arch and heel of the left foot was most likely from the plantar fasciitis rather than the pes planus.  Furthermore, the December 2013 and June 2015 VA examiners did not indicate that any of the Veteran's service-connected conditions combined in any manner to create additional disability not contemplated by the respective schedular evaluations.  Additionally, the Veteran has not asserted that he experiences additional symptoms resulting from the combined effects of his service-connected disabilities to include flat foot, previously rated as right and left plantar fasciitis with calcaneal spur and right hallux valgus with degenerative changes, which are not contemplated by the respective schedular evaluations.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effects of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected left hallux valgus with first MTP joint osteoarthritis, and referral for consideration of an extraschedular evaluation is not warranted.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  With respect to the Veteran's left hallux valgus with first MTP joint osteoarthritis, the December 2013 VA examiner found the disability did not impact the Veteran's ability to work.  Similarly, the June 2015 VA examiner found the Veteran's left hallux valgus with first MTP joint osteoarthritis did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, or sitting.  There was no indication by any examiner, or the Veteran, that he is unemployable due to his left hallux valgus with first MTP joint osteoarthritis.  Consequently, the Board concludes a claim for TDIU has not been raised.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, entitlement to an initial evaluation in excess of 10 percent for left hallux valgus with first MTP joint osteoarthritis is denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left hallux valgus with first MTP joint osteoarthritis is denied.


REMAND

The November 2009 rating decision on appeal, in pertinent part, granted service connection for right hallux valgus with degenerative changes and assigned a noncompensable initial evaluation effective October 1, 2009.  The November 2009 rating decision also granted service connection for right plantar fasciitis with calcaneal spur and left plantar fasciitis and assigned a noncompensable evaluation for each, effective October 1, 2009.  With respect to plantar fasciitis, a March 2014 rating decision and supplemental statement of the case (SSOC) rated the right and left foot plantar fasciitis together and assigned a 10 percent evaluation from October 1, 2009.  

Thereafter, an August 2015 rating decision granted service connection for flat foot, previously rated as right and left plantar fasciitis with calcaneal spur, and assigned an evaluation of 50 percent effective October 1, 2009.  The August 2015 rating decision also granted a 10 percent evaluation for right hallux valgus with degenerative changes effective October 1, 2009.  The AOJ concluded that these increased evaluations constituted a full grant of these benefits sought on appeal.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an increased evaluation remains viable on appeal when an increase to less than the maximum evaluation is made during the pendency of an appeal).  Nonetheless, the record does not reflect the Veteran withdrew his appeals for higher initial evaluations for these disabilities, notwithstanding that his evaluations were increased during the appeal, effective from the date of the grant of service connection in each case.  In this regard, the Board is the final arbiter of its jurisdiction.  Thus, a remand is warranted as a SSOC has not been issued specific to the issues of entitlement to an initial evaluation in excess of 50 percent for flat foot, previously rated as right and left plantar fasciitis with calcaneal spur, and entitlement to an initial evaluation in excess of 10 percent for right hallux valgus with degenerative changes.

Accordingly, the case is REMANDED for the following actions:

After undertaking any development deemed appropriate, adjudicate, in a rating decision, the issues of entitlement to an initial evaluation in excess of 50 percent for flat foot, previously rated as right and left plantar fasciitis with calcaneal spur, and entitlement to an initial evaluation in excess of 10 percent for right hallux valgus with degenerative changes.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the issue is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


